Citation Nr: 1446177	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for orthopedic manifestations of mechanical low back strain. 

2.  Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.
 
3.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).







ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for mechanical low back strain and assigned an initial disability rating of 20 percent, effective the date the Veteran's claim was received in February 2009.  It also denied entitlement to TDIU.  

A June 2012 rating decision granted service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity.  It assigned initial disability ratings effective the date his claim of entitlement to service connection for a back disability was received in February 2009.  The RO explained that the neuropathy was due to his spine disability.  The Veteran did not file any document with VA expressing disagreement with the June 2012 decision.  

The Board remanded the issues on appeal in August 2013 for additional development.  The Board noted that the lower extremity peripheral neuropathies were manifestations of the Veteran's mechanical low back strain.  The Board found that when the Veteran appealed the initial rating assigned for his mechanical low back strain, his appeal encompassed ratings for all manifestations of the condition.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board's August 2013 remand requested that the Veteran be scheduled for an examination with respect to each of his claims on appeal.  

The record shows that the Veteran failed to report for a November 19, 2013, VA examination.  In December 3, 2013, correspondence, the Veteran stated that he called the VA Medical Center (VAMC) in Battle Creek, Michigan, the morning of the scheduled examination to let them know he was being taken to an emergency room due to a high fever and severe chest pains.  He was told to call back and reschedule his examination.  He states that he attempted to do so twice, but each time was transferred from person to person and then disconnected.  

The Board finds that the Veteran's failure to report for his VA examination was due to a good cause.  38 C.F.R. § 3.655 (2013).  The Veteran should be provided another VA examination.  

The Board observes that the RO/Appeals Management Center (AMC) has not yet completed the development of the TDIU claim requested by the Board's August 2013 remand.  In this regard, a November 2013 supplemental statement of the case (SSOC) referred the issue to the Director, Compensation and Pension Service, for extra-schedular consideration.  As a result, the Board cannot review the claim at this time.  Nevertheless, the Board finds that the development requested by the Board's August 2013 remand concerning the Veteran's employability, as repeated below, should still be conducted as the examination results could be relevant to entitlement to a TDIU on a schedular or extra-schedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination of his spine.  The examiner is asked to accomplish the following:

(a)  Conduct range of motion studies of the thoracolumbar spine and address whether there is additional functional loss due to painful motion, excess fatigability, weakness, or during flare-ups. 

(b)  Address whether there is ankylosis of the thoracolumbar spine. 

(c)  Provide findings as to the frequency and duration of any physician-prescribed bedrest (i.e., incapacitating episodes) caused by his low back disability. 

(d)  Provide findings as to the symptoms and severity (mild, moderate, moderately severe, or severe) of peripheral neuropathy of his right and left lower extremities. 

(e)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the orthopedic and neurologic manifestations of his low back disability render him unable to secure and follow a substantially gainful occupation. 

The examiner must provide a rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, the RO/AMC must readjudicate the issues of entitlement to higher initial ratings of the orthopedic and neurologic manifestations of his service connected low back disability.  

Also, in light of the results of the VA examination requested above, if the percentage requirements of 38 C.F.R. § 4.16(a) are then met for the full period on appeal, the RO/AMC must readjudicate the issue of entitlement to TDIU on a schedular basis; if the percentage requirements of 38 C.F.R. § 4.16(a) are not then met for all periods on appeal, the RO/AMC must provide a revised statement to the Director, Compensation and Pension Service, as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

4.  If any benefit sought on appeal is not granted in full, provide the Veteran with an SSOC and allow an appropriate opportunity to respond thereto.  Thereafter, return the matters to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



